DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur et al. (US 2012/0114883 A1).
Regarding claims 11-15, Kapur et al. teaches an article (clothing, hat, glove, or article of footwear – see [0109] and [0111]) having an adaptive garment portion comprising:  a first material portion (2) having at least one aperture (3); a second material portion (2’) having at least a second aperture (3’) (apertures 3 are offset from apertures 3’ a first amount – see figure 2C), wherein the first material portion (2) and the second material portion (2’) have respective surfaces that are in parallel alignment with each other (see figures 1C, 2A – 2 and 2’ have parallel aligned surfaces); and

The adaptive membrane structure (1) of Kapur et al. is capable of permitting the first material portion (2) and the second material portion (2’) to shift or laterally offset relative to one another at least in the first planar direction when changed from a first physical state to the second physical state.   For example, the polyurethane responsive material portion (21) when heated will soften and/or stretch and permit shifting of the first material portion (2) and the second material portion (2’) relative to one another, thereby the apertures also shifting or laterally offsetting by a second amount different from the first amount).  

Allowable Subject Matter
4.	Claims 1-10 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest a knit adaptive garment portion as recited in independent claims 1 and 16.  Specifically, the prior art does not teach or suggest a first knit material, a second knit material, and a responsive knit material having the physical features and arrangement recited in claim 1 or a responsive material portion comprising a plurality of fibers oriented in a common direction in the claimed environment.   The closest prior art to the claimed invention is Kapur et al. (US 2012/0114883 A1) and Rock (US 2008/0057809 A1).  Kapur et al. discloses an article (clothing, hat, glove, or article of footwear – see [0109] and [0111]) having an adaptive garment portion comprising:  a first material portion (2) having at least one aperture (3); a second material portion (2’) having at least a second aperture (3’) (apertures 3 
	Rock discloses a temperature and moisture responsive smart textile fabric but also fails to teach or suggest a first knit material, a second knit material, and a responsive knit material having the physical features and arrangement recited in claim 1 or a responsive material portion comprising a plurality of fibers oriented in a common direction in the claimed environment as recited in claim 16.   
Therefore, claims 1-10 and 16-20 are allowable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796